         Case 1:19-cv-03112-NRB Document 64 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW Y ORK


 AMERICAN SOCIETY FOR THE
 PREVENTION OF CRUELTY TO ANIMALS,
                                                            19 Civ. 3112 (NRB)
                         Plaintiff,
                         v.
 THE ANIMAL AND PLANT HEALTH
 INSPECTION SERVICE and THE UNITED
 STATES DEPARTMENT OF AGRICULTURE,

                         Defendants.


                                       [PROPOSED] ORDER

       WHEREAS, on March 25, 2021, the Court issued a Memorandum and Order (the

“Memorandum”) granting in part and denying in part each of the cross-motions for summary

judgment filed by American Society for the Prevention of Cruelty to Animals (“ASPCA”) and

defendants the Animal and Plant Health Inspection Service and the United States Department of

Agriculture (together, “the Agencies”) and granting the Agencies’ motion for judgment on the

pleadings, ECF No. 62;

       WHEREAS, the Court has concluded that certain information, as identified in more detail

in the Court’s Memorandum, is not exempt under the Freedom of Information Act and should be

disclosed. That information is contained in the following Bates-stamped documents: (1) 2018-

APHIS-4902-F 000002, 000004, 000006; (2) 2019-APHIS-1263-F 000001-000004; (3) 2017-

APHIS-3967-F 000769; (4) 2017-APHIS-6300-F 000369; (5) 2017-APHIS-6300-F 000370-

000380; (6) 2017-APHIS-6300-F 000410-000412; (7) 2017-APHIS-6300-F 000451-000453; (8)

2017-APHIS-6300-F 001488-001492 (collectively, the “Records”);
          Case 1:19-cv-03112-NRB Document 64 Filed 04/16/21 Page 2 of 2




       WHEREAS, the Agencies are in the process of considering whether or not to appeal the

disclosure rulings, and any appeal would need to be authorized by the Acting Solicitor General,

see 28 C.F.R. § 0.20(b); and

       WHEREAS, Federal Rule of Appellate Procedure 4(a)(1)(B) and 28 U.S.C. § 2107(b)

afford the United States and its agencies 60 days to file a notice of appeal;

       NOW, THEREFORE, it is hereby ORDERED that if no notice of appeal is filed within

60 days of the date of this Order, the agencies shall produce the Records within 65 days of the

date of this Order.

SO ORDERED.

       Dated: April 16
                    __, 2021


                                                      ______________________________
                                                      NAOMI REICE BUCHWALD
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
